McGUIRE, District Judge.
I cannot conclude that the alleged mark “Susie Cucumber” is confusingly similar to the co-defendant Norcross’ registered trade-mark, as one is for letters and the other for greeting cards which are purchased over the counter, while the letters have to be ordered.
However, plaintiff’s suit must be dismissed for the reason that the name ■“Susie Cucumber” is incapable of registration as a trade-mark, since it is used as plaintiff’s pseudonym and signature and not as a true trade-mark. This case is disposed of it seems to me by In re Page Co., 47 App.D.C. 195.
The words Susie Cucumber being the title of a book and a series of letters is descriptive, and as a consequence unregistrable.
Counsel will prepare proper papers.